COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GEORGE A. MOLINAR,                            §               No. 08-14-00299-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 3

 MOHD RAFAEI,                                  §             of El Paso County, Texas

                       Appellee.               §              (TC# 2013-CCV02705)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s Reply Brief first motion for extension of time

within which to file the brief until January 7, 2016.         NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that George A. Molinar, the Appellant, prepare the Appellant’s

reply brief and forward the same to this Court on or before January 7, 2016.

       IT IS SO ORDERED this 16th day of December, 2015.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.